Title: From Thomas Jefferson to George Washington, 1 December 1792
From: Jefferson, Thomas
To: Washington, George



Sat. Dec. 1. 92.

Th: Jefferson has the honor to submit to the President the inclosed draught of a clause which he has thought of proposing to the committee to whom the President’s letter with the accounts of the Department of state are referred. He will have the honor of waiting on the President at one aclock, as well to explain any parts of it as to take his pleasure on the whole matter.
